Citation Nr: 0309769	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to an increased evaluation of L5-S1 
spondylolisthesis, status post fusion, currently evaluated as 
40 percent disabling.

3.  Entitlement to a compensable evaluation for scar of the 
right knee, residuals of laceration.

4.  Entitlement to a compensable evaluation for hiatal 
hernia.

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1984 and from December 1989 to March 1993.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In February 1998 the RO denied the veteran's 
claims for increased evaluations for L5-S1 spondylolisthesis, 
status post fusion, scar of the right knee, residuals of 
laceration and hiatal hernia.  In May 1998 the RO denied the 
veteran's claim of service connection for a left arm 
disability.

The Board remanded these issues in November 2001.  The 
requested development has been accomplished and the matters 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is competent medical evidence of record that the 
veteran does not currently have a left arm disability.  

2.  L5-S1 spondylolisthesis, status post fusion is manifested 
by paravetebral tenderness and decreased sensation in the 
dorsum of the left foot to tactile touch.  

3.  The scar of right knee, residuals of laceration, is 
healed and nontender; asymptomatic; slightly depressed and 
hypopigmented.  

4.  The service connected hiatal hernia is shown to be 
manifested by symptoms of recurrent epigastric distress with 
dysphagia.  




CONCLUSIONS OF LAW

1.  A left arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  

2.  The criteria for a disability rating in excess of 40 
percent for L5-S1 spondylolisthesis, status post fusion have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 
(2002).  

3.  The criteria for a compensable rating for the scar of 
right knee, residuals of laceration have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.31, 4.118, Diagnostic Code 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.31, 
4.118, Diagnostic Codes 7805 (effective on August 30, 2002).  

4.  The criteria for the assignment of a 10 percent rating 
for hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.114, Diagnostic Code 7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The February 2001 and November 2001 RO letters informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in July 1997, January 1998 and March 
2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

I.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any left arm disorder.  Post 
service medical records do not show complaints, findings, 
treatments, or diagnoses of any left arm disorder.  The March 
2002 VA examination impression was intermittent left arm pain 
with normal physical examination and without functional 
limitation.  Mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  So inasmuch as there is no 
medical evidence of record confirming the veteran actually 
currently has a left arm disorder, his claim for service 
connection must be denied.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .")  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

II.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  



a.  L5-S1 Spondylolisthesis, Status Post Fusion  

The veteran's service connected L5-S1 spondylolisthesis, 
status post fusion is currently rated as 40 percent disabling 
under Diagnostic Codes 5292 and 5293.  38 C.F.R. § 4.71a 
(2002).  This is the maximum schedular evaluation under 
Diagnostic Code 5292 and therefore, further discussion of the 
evidence as it pertains to this Diagnostic Code is not 
necessary.  

By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  

Under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, Diagnostic Code 5293 provides 
that a 40 percent rating is warranted for recurring attacks 
of severe intervertebral disc syndrome, with only 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms comparable with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  See 38 C.F.R. 
§ 4.71a.  

Under the criteria for intervertebral disc syndrome effective 
September 23, 2002, a 40 percent rating is warranted with 
medical evidence of incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past twelve months.  A 60 percent rating is 
warranted with medical evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

At the July 1997 VA examination the veteran's gait was 
normal.  He had no pelvic obliquity or scoliosis.  Flexion 
was 60 degrees, extension was 25 degrees and right and left 
lateral bending was 25 degrees.  (American Medical 
Association normal flexion is 60 degrees, extension is 25 
degrees and lateral bending is 25 degrees).  Straight leg 
raising was painless to 90 degrees bilaterally.  Deep tendon 
reflexes were active and equal in the patellar and Achilles 
tendons.  The examiner could detect no motor weakness or 
sensory deficit in the lower extremities.  The veteran walked 
on his heels and toes without difficulty.  He could squat and 
arise from squatting position without assistance.  

At the January 1998 VA examination the veteran's gait was 
normal.  He stood erect without pelvic obliquity or 
scoliosis.  The veteran was tender from L1-l5.  Flexion was 
60 degrees, extension was 20 degrees and right and left 
lateral bending were 25 degrees.  Straight leg raising was 
limited to 90 degrees by hamstring tightness.  Deep tendon 
reflexes were active and equal in the knees and ankles 
bilaterally.  The veteran walked on his heels and toes 
without difficulty.  He could squat and arise from the 
squatting position without assistance.  The examiner could 
detect no motor weakness or sensory deficit in the lower 
extremities.  There was no evidence of atrophy present.  

VA outpatient treatment record, dated August 1998, showed 
that the veteran had negative leg raising test bilaterally.  
Deep tendon reflexes were normal and equal.  

At the March 2002 VA examination there was straightening of 
the lordotic curve with tight tender paralumbar muscles.  
Straight leg raising was with pulling into the back 
bilaterally.  Reflexes were normal and equal both at the 
knees and the Achilles tendon.  Flexion was 40 degrees, 
extension was 10 degrees, lateral flexion was 10 degrees on 
the left and 15 degrees to the right.  Rotation was 
essentially 0 degrees.  The veteran could stand on his toes, 
however, that was with pain in his back.  He could also stand 
on his heels and stated that the pain was not bad.  There was 
decreased sensation in the dorsum of the left foot to tactile 
touch.  There was no evidence of muscle atrophy of the lower 
extremity and no complaint of bowel or bladder dysfunction.  

The above medical records are more reflective of the criteria 
for a 40 percent rating, in that they reflect severe L5-S1 
spondylolisthesis, status post fusion with recurrent attacks 
and intermittent relief.  However, there is no evidence of 
diminished reflexes or chronic neurological impairment which 
would be reflective of a 60 percent rating which requires 
pronounced L5-S1 spondylolisthesis, status post fusion with 
persistent symptoms comparable with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  While there is some tight tender 
paralumbar muscles and decreased sensation in the dorsum of 
the left foot to tactile touch, reflexes were normal and 
equal both at the knees and the Achilles tendon and there was 
no motor weakness or sensory deficit in the lower 
extremities.  

There was no evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  The March 2002 VA examiner commented that there were 
periods of acute exacerbation in which the veteran would have 
to be off work as frequently as one day per week by history 
in which he would have to be on back rest for treatment of 
the symptoms of pain as well as intermittent numbness.  

We note that the veteran's overall level of disability due to 
pain is adequately contemplated in the criteria in the rating 
schedule for a 40 percent rating.  The March 2002 VA examiner 
commented that the veteran had a chronic condition of the 
back.  As to the degrees of affected range of motion and 
endurance during these exacrbations, this could not be stated 
with any medical certainty seeing that the veteran was not at 
that state on the day of examination.  Historically, however, 
this would render the veteran unable to do activity that 
would require him to be on his feet.  He was employed as a 
mechanic and therefore would have an adverse affect on his 
ability to work.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2002).  

In view of the above discussion, we find that the veteran's 
L5-S1 spondylolisthesis, status post fusion has not met the 
criteria for a rating higher than 40 percent.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim on appeal, the benefit-of-
the-doubt doctrine does not apply.  The appeal for an 
increase rating in excess of 40 percent for L5-S1 
spondylolisthesis, status post fusion must therefore be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b.  Scar of the Right knee, Residuals of Laceration  

The veteran's service connected scar of right knee, residuals 
of laceration is currently rated as 0 percent disabling under 
Diagnostic Code 7805.  38 C.F.R. § 4.118.  A 10 percent 
rating for scars (other than burn scars or disfiguring scars 
of the head, face, or neck) requires that they be poorly 
nourished, with repeated ulceration, that they be tender and 
painful on objective demonstration, or that they produce 
limitation of function of the affected body part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118 the regulation governing ratings of the skin.  67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  
Under Karnas, 1 Vet. App. 308, 313 (1991), the version of the 
regulation most favorable to the veteran applies unless 
Congress provides otherwise.  However, the amendment did not 
change the particular code that is applicable to the 
veteran's claim.  

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

At the July 1997 VA examination there was a 4 x 2 cm scar 
present superomedial to the right patella.  It was well 
healed and nontender.  At the January 1998 VA examination the 
veteran had a one-inch long superficial, nontender scar 
medial to the right patella.  The impression was asymptomatic 
scar, right knee, causing no impairment.  At the March 2002 
VA examination there was no swelling.  The scars were 
identified over the superomedial aspect of the knee, slightly 
depressed and hypopigmented.  The scars were nontender and 
not associated with any chronic ulcerations or skin changes.  
There was a scar transverse, just below the patella, again 
flat, slightly hypopigmented and nontender.  There was no 
associated tissue loss beneath the scar.  There was 
crepitation on the examination of the knee; however, there 
was patella pop within the femoral groove on flexion and 
extension of the knee.  The range of motion of the knee was 0 
degrees of extension and 110 degrees of flexion.  The knee 
was stable medially and laterally as well as posteriorly and 
anteriorly.  There was no appreciable tenderness to the knee 
joint on the day of examination.  The above evidence 
demonstrates that the right knee scar does not limit function 
of the right knee.  Accordingly, a compensable rating is not 
warranted.  

c.  Hiatal Hernia  

The veteran's service connected hiatal hernia is currently 
rated as 0 percent disabling under Diagnostic Code 7346.  
38 C.F.R. § 4.114 (2002).  

With respect to the applicable law, during the pendency of 
this appeal, in May 2001, VA amended portions of 38 C.F.R. §  
4.114, the regulation governing ratings of the digestive 
system.  66 Fed. Reg. 29,488 (May 31, 2001) (codified as 
amended at 38 C.F.R. § 4.114).  Under Karnas, 1 Vet. App. 
308, 313 (1991), the version of the regulation most favorable 
to the veteran applies unless Congress provides otherwise.  
However, the amendment did not change the particular code 
that is applicable to the veteran's claim.  

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity."  A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002).  

At the July 1997 VA examination the veteran's abdomen was 
flat without organomegaly, masses nor tenderness.  Bowel 
sounds were normoactive and there was no rebound tenderness.  
Complete blood count was normal; specifically there was no 
anemia.  The diagnosis was hiatal hernia with reflux 
esophagitis, stricture disease and dysphagia, by history.  

At the January 1998 VA examination the veteran's abdomen was 
flat without organomegaly, masses not tenderness.  Bowel 
sounds were normoactive and there is no rebound tenderness.  
X-rays of the stomach were unremarkable.  The diagnosis was 
hiatal hernia by history.  

At the March 2002 VA examination the veteran's abdomen was 
flat without organomegaly, masses nor tenderness.  Bowel 
sounds were normoactive.  The diagnosis was hiatial hernia 
with dysphagia, status post dilation and gastroseophageal 
reflux disease.  X-rays revealed a small sliding hiatal 
hernia.  

The overall evidence in the Board's opinion is consistent 
with a disability picture that more nearly approximates that 
consistent with persistently recurrent epigastric distress 
with dysphagia.  As such, it warrants the assignment of a 10 
percent rating under the provisions of Diagnostic Code 7346.  
Absent findings of current manifestations productive of 
considerable impairment of health, a higher rating is not for 
application in this case.  

ORDER

Service connection for a left arm disability is denied.  

An increased evaluation for L5-S1 spondylolisthesis, status 
post fusion is denied.  

A compensable evaluation for scar of right knee, residuals of 
laceration are denied.  

A 10 percent rating for the service- connected hiatal hernia, 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



	                        
____________________________________________
	MILO H. HAWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

